Citation Nr: 0215088	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for right wrist injury 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to July 
1999.

This appeal arises from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
residuals of a right wrist injury.  


FINDING OF FACT

The veteran now experiences disability due to a right wrist 
scaphoid fracture and right fifth metacarpal fracture that 
were sustained during active military service.


CONCLUSION OF LAW

Right wrist scaphoid fracture and right fifth metacarpal 
fracture were incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, and development letter dated in August 2002 issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  There is no indication in the file that 
there are additional available relevant records that have not 
yet been obtained.  Additionally, the RO has clearly set 
forth the claimant's obligation to provide certain 
information, as well as VA's obligation to secure certain 
evidence.  Under these circumstances, the appellant has been 
made aware of the information and evidence needed to 
substantiate the claim, and there is no reasonable 
possibility that further assistance to the appellant will aid 
in substantiating his claim.  For these reasons, remand is 
not necessary for further development to comply with the 
notice and duty-to-assist provisions of 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service medical records reveal that the appellant fell and 
sustained a right wrist scaphoid fracture in February 1996.  
He sprained his right wrist in March 1997.  He also fractured 
the 5th metacarpal of his right hand in December 1998.

A VA examination was conducted in November 1999.  The 
appellant claimed that he fractured his right wrist twice 
during service.  His only complaint was that he had 
difficulty with gripping or screwing type movements.  He 
experiences some dysfunction.  The examiner concluded that 
the appellant did not have any pain or swelling as a result 
of his condition.  He also reported that he did not 
appreciate any objective evidence to suggest weakness.

At a December 2001 hearing, the appellant testified regarding 
his right wrist symptoms.  He claimed that he fractured his 
wrist twice during service.  He indicated that the second 
fracture was just below the knuckle of his bottom three 
fingers.  He reported that he continued to have pain, and 
numbness in his fingers.  He took Tylenol and used a wrist 
brace for pain.

A VA examination was conducted in September 2002.  The 
appellant complained of right wrist pain which increased with 
activity.  He also reported numbness of his thumb and 
decreased grip with occasional swelling.  He claimed that he 
would wear a soft wrist splint occasionally, when working on 
the yard or using vibrating equipment.  He reported that his 
right wrist injury had caused him to limit his lifting to 
less than 20 pounds.  He indicated that he had pain after 
gripping the steering wheel for greater than a half an hour.  
Regarding his fractured right fifth metacarpal, he recalled 
that his wrist and arm had been casted with the fifth finger 
stabilized.  He described that the little finger was always 
cold and stiff with constant numbness and difficulty bending.  
He claimed that his fourth finger would lose feeling, and 
that he experienced ongoing flares of discomfort and numbness 
in his right hand, particularly with grasping items at rest.  
Right wrist x-rays showed no evidence of fracture or 
dislocation.  The examiner diagnosed status post right 
scaphoid fracture, related to active duty, more likely than 
not producing residuals of decreased mobility and discomfort, 
and status post fracture of the right fifth 
metacarpophalangeal joint, related to active military 
service, more likely than not producing residuals of 
decreased range of motion with crepitus. 

Based upon the above, the Board finds that the evidence of 
record supports a grant of service connection for right wrist 
scaphoid fracture and right fifth metacarpal fracture.  The 
service medical records establish that the appellant incurred 
a scaphoid fracture and a fracture of the fifth metacarpal 
during service, which the VA examiner recognized as causing 
current disability.  



ORDER

Service connection for right wrist scaphoid fracture and 
right fifth metacarpal fracture is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

